IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ruben M. Collazo,                        :
                    Petitioner           :
                                         :
             v.                          : No. 1728 C.D. 2016
                                         : Submitted: April 7, 2017
Pennsylvania State Police,               :
                   Respondent            :


OPINION NOT REPORTED


MEMORANDUM OPINION
PER CURIAM                                                  FILED: May 17, 2017

             Ruben M. Collazo (Petitioner), pro se, petitions for review of a
determination of the Office of Open Records (OOR), which concluded that items
requested by Petitioner did not exist in the possession, custody, or control of the
Pennsylvania State Police (PSP), and further that specific surveillance footage
requested by Petitioner relates to an ongoing criminal investigation.
             On December 17, 2010, Petitioner was excluded from entering the Mt.
Airy Casino.      Subsequently, on November 29, 2013, he was charged with
trespassing as a result of his violation of the exclusionary order. On June 20, 2014,
Petitioner was seen entering the casino and was observed gaming at a slot machine.
Petitioner was confronted by a Mt. Airy Casino security officer, and Petitioner
refused to provide his name and further advised that he had no identification upon
him.    After being detained, Petitioner was positively identified by video
surveillance and by the Pennsylvania vehicle registration GKJ3475, which is
registered to Petitioner. He was subsequently arrested and charged with trespass.
                 Following this incident, Petitioner submitted a Right to Know Law1
(RTKL) Request to the PSP seeking surveillance video footage and other records
relating to what transpired at Mt. Airy Casino. The request sought:


                 1. All video surveillance footage download[ed] to PSP-
                 BGE Mt. Airy Folder

                 2. All documents relating to the identity of the
                 “unidentified female” who identified the accused

                 3. All documents related to the identity of “Fluff” as
                 highlighted in the attached document D

(OOR Determination at 1-2.)              PSP denied Petitioner’s request and Petitioner
appealed the denial to OOR.              OOR denied Petitioner’s appeal and Petitioner
petitioned this Court for review of OOR’s final determination. 2
                 In a rambling and argumentative brief, Petitioner alludes that his
exclusion from the casino is a result of a vast conspiracy between Louis DeNaples;
a potpourri of elected officials, both dead and alive; Lisa Ferguson, Deputy Open
Records Officer; Corporal Sandra DeAndrea; as well as an unknown female
identified as “Fluffy” or “Fluff.”
                 In Petitioner’s amended brief3, he claims that “[w]hat we are dealing
with here, is a pure case of malicious criminal prosecution on behalf of billionaire

1
    Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.

2
 Our scope of review under the RTKL is plenary and our standard of review is de novo; we may
substitute our own findings of fact for that of the agency or rely upon the record created below.
Bowling v. Office of Open Records, 75 A.3d 453, 477 (Pa. 2013).

3
  On February 2, 2017, Petitioner filed a motion seeking to amend pages (ii), (3), (4), and the
signature page (9) of his brief. This Court granted Petitioner’s motion to amend by February 28,
2017 order. Petitioner filed his amended brief on March 10, 2017, and on March 13, 2017 filed a
                                                 2
Louis DeNaples, pursuant to Pennsylvania Mafia Support Policy (PMSP), a policy
codified in Pennsylvania Horse Race Development and Gaming Act. (Act 71).”4
(Petitioner’s Amended Brief at 7.)
              This accusatory theme continues in the final paragraph of a pleading
entitled, “Petitioner’s Answer to Respondent Brief Dated February 24, 2017,”
which states:

              Al Capone must be turning over in his grave. Alphonse
              might say that running a “speakeasy” in Pennsylvania
              today is a piece of cake. All I need to do is hand over a
              $50 million check to the Pennsylvania Gaming Control
              Board and I’ll be back in business in no time. It’s no
              longer called the “protection racket.” I get to pay off
              State Police, Gaming Regulators, Office of Attorney
              General, State Liquor agents all above board, and in turn
              they protect my joint. I also pay off my senior partner
              the Commonwealth of Pennsylvania who gets 54% of
              slots and 14% of tables, and like Louis Denaples I will be
              a highly respected local businessman. Like I always
              said: “Some call it bootlegging.          Some call it
              racketeering. I call it a business!”

(Petitioner’s Answer to Respondent Brief at 6.)



second motion to amend seeking to have the “addendum” filed with his amended brief made part
of the record. By March 20, 2017 order this Court permitted PSP to file a motion to strike or a
supplemental brief addressing the “addendum” to Petitioner’s amended brief. On March 29,
2017, PSP filed a motion to strike Petitioner’s “addendum” because, inter alia, the “addendum”
exceeded the scope of this Court’s order granting Petitioner’s motion to amend and the
“addendum” contained irrelevant and impertinent matter. Having reviewed PSP’s motion to
strike and Petitioner’s answer thereto, we grant the motion to strike the “addendum” to
Petitioner’s amended brief for exceeding the scope of this Court’s order permitting Petitioner to
file an amended brief.

4
  Petitioner is referring to the Act of July 5, 2004, P.L. 572, 4 Pa. C.S. §§ 1101-1904, the
Pennsylvania Race Horse Development and Gaming Act, commonly known as the “Gaming
Act.”
                                               3
             In his amended brief, Petitioner presents 18 issues, none of which
were preserved in the record below. As to Petitioner’s RTKL Request, this Court
concludes that OOR properly determined all video surveillance footage
downloaded to the PSP-BGE Mt. Airy folder relates to an ongoing criminal
investigation. See Section 708(b)(16) of the RTKL, 65 P.S. § 67.708(b)(16).
Although the surveillance video was originally obtained from the Mt. Airy Casino,
it was assembled as a part of a criminal investigation and, therefore, contains
investigative material related to a criminal investigation.     See Office of Open
Records v. Pennsylvania State Police, 146 A.3d 814, 818 (Pa. Cmwlth. 2016).
             Further, OOR correctly determined that records responsive to items 2
and 3 of Petitioner’s request did not exist within PSP’s possession, custody, or
control. See Section 901 of the RTKL, 65 P.S. § 67.901. Petitioner was provided
with the verification of Ms. Lisa Ferguson, made under penalty of perjury, which
stated that the PSP did not have in its possession the identification of any specific
identifiers of the accused, nor did they know the identification of the unidentifiable
female, “Fluff,” or “Fluffy” who initially reported Petitioner’s presence in the
casino. See Sherry v. Radnor Twp. Sch. Dist., 20 A.3d 515, 520-21 (Pa. Cmwlth.
2011); Moore v. Office of Open Records, 992 A.2d 907, 909 (Pa. Cmwlth. 2010).
             Therefore, the final determination of the OOR is affirmed.




                                          4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ruben M. Collazo,                     :
                    Petitioner        :
                                      :
            v.                        : No. 1728 C.D. 2016
                                      :
Pennsylvania State Police,            :
                   Respondent         :




PER CURIAM                       ORDER


            AND NOW, this 17th day of May, 2017, the Pennsylvania State
Police’s motion to strike the “addendum” filed with Ruben M. Collazo’s amended
brief is GRANTED and the final determination of the Office of Open Records is
AFFIRMED.